J-S13001-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37
COMMONWEALTH OF PENNSYLVANIA                         IN THE SUPERIOR COURT OF
                                                           PENNSYLVANIA
                            Appellee

                       v.

AARON PHILLIP SHERMAN

                            Appellant                    No. 1206 MDA 2021


               Appeal from the Judgment of Sentence August 10, 2021
                In the Court of Common Pleas of Lackawanna County
                  Criminal Division at No.: CP-35-CR-0002530-2019

BEFORE: STABILE, J., KING, J., and STEVENS, P.J.E.*

MEMORANDUM BY STABILE, J.:                                   FILED MAY 18, 2022

        Appellant,   Aaron    Phillip   Sherman,   appeals   from   his   aggregate

judgment of sentence of 20—40 years’ imprisonment for rape and

kidnapping to inflict injury or terror.1 Appellant’s counsel has filed a petition

seeking to withdraw his representation as well as a brief pursuant to Anders

v. California, 386 U.S. 738 (1967), and Commonwealth v. Santiago, 978

A.2d 349 (Pa. 2009).           We grant the petition to withdraw and affirm

Appellant’s judgment of sentence.

        The trial court recounted the factual history of this case as follows:

        On September 22, 2019, Scranton Police responded to Regional
        Hospital of Scranton for a report of sexual assault. The victim,
        S.K., indicated that at 2:30 a.m. she was walking on the West
____________________________________________


*   Former Justice specially assigned to the Superior Court.

1   18 Pa.C.S.A. §§ 3121 and 2901, respectively.
J-S13001-22


      Elm St. Bridge to her job at an Amazon Warehouse. S.K. told
      police that, while walking, she was hit from behind with a metal
      pipe, grabbed around her neck and dragged to a wooded area off
      the Lackawanna River Heritage Trail between West Elm St. and
      Broadway St. located in the City of Scranton. She stated her
      arms were bound with tape and she was raped by [Appellant].
      She reported that [Appellant] told her he had too much to drink
      and was unable to get an erection, so he grabbed her by the
      back of the head and forced her to perform oral sex on him.
      Once erect, he bent her back over and again had sexual
      intercourse with her.      After removing the tape, [Appellant]
      forced her into his pickup truck. He drove around, stating he
      was looking for another girl. He repeatedly threatened to kill her
      if she called the police. She said they drove around for hours, all
      while she had a bleeding head injury that ultimately required
      staples to close the laceration. After driving around for some
      time, he parked the pickup and sexually assaulted her again, by
      vaginally and anally raping her. [Appellant] asked the victim
      where she lived, and she stated she lived in a rooming house on
      Capouse Avenue in Scranton. He told her that his family owns
      rooming houses in that area. Finally, he dropped her off at the
      Walmart located in Pittston, Pennsylvania and she was able to
      provide police a partial plate number.

      The police were able to identify [Appellant]’s vehicle from
      surveillance videos from the Walmart, as well as various
      downtown Scranton businesses. Additionally, the [Pennsylvania]
      registration came back to a Robert “Bert” Sherman, known to
      the police as the owner of several rooming houses located on
      Capouse Avenue.      Once the police were able to identify
      [Appellant] as Aaron Sherman, they questioned him, and he
      subsequently admitted to the above offenses and was arrested.

Trial Court Opinion, 12/10/21, at 1-2 (citations omitted).          It is also

important to note that Appellant videotaped part of the sexual assaults on

his cell phone.

      Appellant pled guilty to rape and kidnapping, and the court imposed

consecutive sentences of 10—20 years’ imprisonment on each charge, above

the aggravated range in the Sentencing Guidelines. Appellant filed a timely

                                     -2-
J-S13001-22


notice of appeal, and both Appellant and the trial court complied with

Pa.R.A.P. 1925.

     In this Court, counsel for Appellant filed both an application for leave

to withdraw and an Anders brief.

     Prior to addressing any issue raised on appeal, we must first review

counsel’s petition to withdraw.    Commonwealth v. Goodwin, 928 A.2d

287, 290 (Pa. Super. 2007) (en banc). An attorney who seeks to withdraw

on appeal must:

     1) petition the court for leave to withdraw stating that, after
     making a conscientious examination of the record, counsel has
     determined that the appeal would be frivolous; 2) furnish a copy
     of the brief to the [appellant]; and 3) advise the [appellant] that
     he or she has the right to retain private counsel or raise
     additional arguments that the [appellant] deems worthy of the
     court’s attention.

Commonwealth v. Cartrette, 83 A.3d 1030, 1032 (Pa. Super. 2013) (en

banc). In addition, our Supreme Court stated in Santiago that an Anders

brief must:

     (1) provide a summary of the procedural history and facts, with
     citations to the record; (2) refer to anything in the record that
     counsel believes arguably supports the appeal; (3) set forth
     counsel’s conclusion that the appeal is frivolous; and (4) state
     counsel’s reasons for concluding that the appeal is frivolous.
     Counsel should articulate the relevant facts of record, controlling
     case law, and/or statutes on point that have led to the
     conclusion that the appeal is frivolous.

Id., 978 A.2d at 361. Counsel also must provide the appellant with a copy

of the Anders brief together with a letter that advises him of his right to

“(1) retain new counsel to pursue the appeal; (2) proceed pro se on appeal;

                                    -3-
J-S13001-22


or (3) raise any points that the appellant deems worthy of the court’s

attention in addition to the points raised by counsel in the Anders brief.”

Commonwealth v. Nischan, 928 A.2d 349, 353 (Pa. Super. 2007).

Substantial compliance with the Anders requirements is sufficient. Id.

         Herein, counsel filed a petition to withdraw as counsel and an Anders

brief.     His brief and petition substantially comply with the technical

requirements of Anders and Santiago.             Counsel has provided this Court

with a copy of the letter she sent to Appellant advising him of his right to

retain new counsel, to proceed further with his case pro se, and to raise any

points that he deems worthy of this Court’s attention.

         The   petition   to   withdraw   and   Anders   briefs   comply   with   all

aforementioned requirements. We therefore proceed to examine the issues

counsel identified in the Anders brief and then conduct “a full examination

of all the proceedings, to decide whether the case is wholly frivolous.”

Commonwealth v. Yorgey, 188 A.3d 1190, 1195 (Pa. Super. 2018) (en

banc).

         The Anders brief raises the following issue:

         A. Whether the sentences imposed on both offenses were
         manifestly excessive, harsh and an abuse of discretion since:

         (1) They were far in excess of the aggravated sentencing
         guideline for each offense and were far in excess of probation’s
         recommended sentence of an aggregate sentence of 8 years to
         16 years; and

         (2) The trial court failed to sufficiently take into consideration
         the finding of the Sexual Offender Assessment Board which

                                          -4-
J-S13001-22


      determined that Appellant was not a sexually violent predator,
      that the psychiatric report of Richard E. Fischbein, M.D.
      concluded that Appellant “suffers from a significant personality
      disorder with components of inadequacy, self-defeating and
      borderline;” that he has “significant polysubstance abuse
      history,” that he has a low average IQ and is considered “guilty,
      but mentally ill,” that he was under the influence of alcohol and
      spice at the time of the offenses, and that his prior record score
      is one.

Anders Brief at 4.

      Appellant’s issues present a challenge to the discretionary aspects of

his sentence.   “[C]hallenges to the discretionary aspects of sentencing do

not entitle an appellant to review as of right.” Commonwealth v. Derry,

150 A.3d 987, 991 (Pa. Super. 2016). Rather, before reaching the merits of

such claims, we must determine:

      (1) whether the appeal is timely; (2) whether Appellant
      preserved his issues; (3) whether Appellant’s brief includes a
      concise statement of the reasons relied upon for allowance of
      appeal with respect to the discretionary aspects of sentence; and
      (4) whether the concise statement raises a substantial question
      that the sentence is inappropriate under the sentencing code.

Commonwealth v. Corley, 31 A.3d 293, 296 (Pa. Super. 2011). Appellant

satisfies all of these requisites. His appeal is timely, he raised objections to

the length of his sentence at the time of sentencing, and his brief includes a

concise statement of reasons relied upon for allowance of appeal with

respect to the discretionary aspects of his sentence. Moreover, his concise

statement raises a substantial question, namely that the court sentenced

him above the aggravated range without taking mitigating factors into

consideration. Commonwealth v. Smith, 206 A.3d 551, 567 (Pa. Super.

                                     -5-
J-S13001-22


2019) (claim that trial court erred by imposing aggravated range sentence

without   consideration     of   mitigating     circumstances      raises   substantial

question).

      Our standard of review concerning the discretionary aspects of

sentencing is as follows:

      Sentencing is a matter vested in the sound discretion of the
      sentencing judge, and a sentence will not be disturbed on appeal
      absent a manifest abuse of discretion. In this context, an abuse
      of discretion is not shown merely by an error in judgment.
      Rather, the appellant must establish, by reference to the record,
      that the sentencing court ignored or misapplied the law,
      exercised its judgment for reasons of partiality, prejudice, bias
      or ill will, or arrived at a manifestly unreasonable decision.

Commonwealth v. Hyland, 875 A.2d 1175, 1184 (Pa. Super. 2005).

      42 Pa.C.S.A. § 9721(b) offers the following guidance to the trial court’s

sentencing    determination:     “[T]he      sentence    imposed     should   call   for

confinement that is consistent with the protection of the public, the gravity

of the offense as it relates to the impact on the life of the victim and on the

community,     and   the    rehabilitative    needs     of   the   defendant.”       Id.

Furthermore,

      [42 Pa.C.S.A. §] 9781(c) specifically defines three instances in
      which the appellate courts should vacate a sentence and
      remand: (1) the sentencing court applied the guidelines
      erroneously; (2) the sentence falls within the guidelines, but is
      “clearly unreasonable” based on the circumstances of the case;
      and (3) the sentence falls outside of the guidelines and is
      “unreasonable.” 42 Pa.C.S.A. § 9781(c). Under 42 Pa.C.S.A. §
      9781(d), the appellate courts must review the record and
      consider the nature and circumstances of the offense, the
      sentencing court’s observations of the defendant, the findings
      that formed the basis of the sentence, and the sentencing

                                          -6-
J-S13001-22


      guidelines.   The weighing of factors under 42 Pa.C.S.A. §
      9721(b) is exclusively for the sentencing court, and an appellate
      court may not substitute its own weighing of those factors. The
      primary consideration, therefore, is whether the court imposed
      an individualized sentence, and whether the sentence was
      nonetheless unreasonable for sentences falling outside the
      guidelines, or clearly unreasonable for sentences falling within
      the guidelines, pursuant to 42 Pa.C.S.A. § 9781(c).

Commonwealth v. Bricker, 41 A.3d 872, 875-76 (Pa. Super. 2012).

      In addition,

      When imposing sentence, a court is required to consider the
      particular circumstances of the offense and the character of the
      defendant. In considering these factors, the court should refer
      to the defendant’s prior criminal record, age, personal
      characteristics and potential for rehabilitation.   Where pre-
      sentence reports exist, we shall...presume that the sentencing
      judge was aware of relevant information regarding the
      defendant’s character and weighed those considerations along
      with mitigating statutory factors.

Commonwealth v. Antidormi, 84 A.3d 736, 761 (Pa. Super. 2014).

      Appellant argues that his sentence is excessive because (1) it was far

in excess of the recommendation in the presentence investigation report and

(2) the court failed to take mitigating factors into account. These arguments

fail because the court provided satisfactory reasons for sentencing Appellant

above the aggravated range and took multiple mitigating factors into

account when imposing sentence.      The court reasoned in its opinion as

follows:

      The court reviewed a Presentence Investigation Report prepared
      by the Adult Probation Department, a sentencing memorandum
      prepared by the Commonwealth and testimony offered pursuant
      to the Sex Offender Registration Act and the Adam Walsh and
      Child Protection Safety Act. Additionally, the court heard a

                                    -7-
J-S13001-22


     detailed statement from the victim read by the victim witness
     advocate in open court at the time of sentencing. At sentencing,
     the Commonwealth presented additional oral argument in
     support of its position for the court to impose the maximum
     sentence allowed under the guidelines on each count and to run
     the sentences consecutive to each other.        Additionally, the
     Commonwealth argued that there are several factors that allow
     for a sentence above the aggravated range, such as the gravity
     of the offense committed, the violence used in the act, the fact
     that [Appellant] videotaped his crime and that there were
     multiple abuses.       N.T. 8/10/2021 at 15.        Further, the
     Commonwealth asserted that [Appellant] showed no remorse up
     until the time of sentencing and made statements in his
     presentence report that he believed the act was consensual. Id.
     at pgs. 15-16. Finally, the Commonwealth focused on the
     court’s responsibility to protect the community at large. Id. at
     16.

     [Appellant] made remarks at sentencing, in which he asked that
     the court impose a sentence within the standard guideline range.
     Additionally, he submitted an expert report detailing his
     diagnosis of a personality disorder and polysubstance abuse,
     prepared by Dr. Richard Fischbein. Id. at 18-19. [Appellant]
     asserted his history of abusing spice has affected his mental
     capacity and has resulted in hospitalizations in the past for
     seizures. Id. at 20. Additionally, he pointed to the conclusions
     of his Sex Offenders Assessment completed by the Sex
     Offenders Assessment Board, which found he did not meet the
     qualifications of a sexually violent predator. Id. at 10. He asked
     the court to consider the sentencing recommendation provided
     by probation. Id. Finally, he addressed the court himself,
     taking responsibility for his crime, and he apologized for his
     actions. Id. at 23-24.

     In its sentence the court noted the severity of the crimes,
     [Appellant’s] low prior record score, the victim impact
     statement, the standard range under the Sentencing Guidelines,
     the    Commonwealth’s     memorandum,      the    presentence
     investigation report, as well as the defense arguments and
     submissions . . .

     The court then placed the reasons for the sentence on the
     record, stating:


                                   -8-
J-S13001-22


            I do find that the act of videotaping a portion of the
            sexual assault on your cell phone during the
            commission of those acts to be an aggravating
            factor. I do find that the repeated threats to kill the
            victim during this five-hour ordeal constitute
            additional aggravating circumstances. I do find that
            during this five-hour ordeal there were multiple acts
            of sexual assault. I find the multitude of the acts to
            constitute an aggravating factor. I do find that you
            kept your victim against her will for a number of
            hours while she had a laceration on top of her head
            that required immediate medical attention, your act
            of kidnaping her deprived her of the ability and the
            opportunity to seek immediate medical attention. I
            find that this is an aggravating factor.        So, in
            addition, I must let you know the additional reasons
            for the sentence here today. In addition for those
            aggravating factors listed, I’m also taking into
            consideration in crafting this sentence the nature and
            gravity of the offense, the depravity of this offense
            and the profound effect that it has had on the victim.
            I’m also taking into consideration the fact that
            according to Dr. Fischbein, you do have a history of
            polysubstance abuse and mental health issues. My
            hope is that while you are incarcerated in the state
            correctional institution you will be able to address
            both mental health issues and the polysubstance
            abuse issues.

      Id. at 29-31.

Trial Court Opinion, 12/10/21, at 5-6, 7.

      This analysis reflects a careful and proper exercise of the court’s

discretion. Although Appellant would have this Court reweigh the sentencing

factors differently than the trial court, “[t]he weighing of factors under 42

Pa.C.S.A. § 9721(b) is exclusively for the sentencing court, and an appellate

court may not substitute its own weighing of those factors.”      Bricker, 41

A.3d at 876. The trial court weighed both aggravating and mitigating factors

                                     -9-
J-S13001-22


and provided ample reasons for imposing consecutive sentences of 10—20

years for rape and kidnapping.

     After examining the issues in the Anders brief, we agree with counsel

that the appeal is wholly frivolous.   “Furthermore, after conducting a full

examination of all the proceedings as required pursuant to Anders, we

discern no non-frivolous issues to be raised on appeal.” Yorgey, 188 A.3d

at 1195.    Thus, we grant counsel’s petition to withdraw and affirm

Appellant’s judgment of sentence.

     Petition to withdraw as counsel granted.        Judgment of sentence

affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 5/18/2022




                                    - 10 -